EXHIBIT 10.10

 

NON-CONFIDENTIALITY AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made as of May 1, 2000, by and among the
undersigned (including their respective partners, members, officers, employees
and agents) and any other persons who agree to be bound by the terms and
conditions of this Agreement by signing a copy hereof (each a “Party” and
collectively, the “Parties”).

 

WHEREAS, Pulitzer Inc. and Pulitzer Technologies, Inc. (collectively, the
“Pulitzer Parties”) and The Herald Company, Inc.( “Herald” and, together with
Pulitzer Parties, the “Permittees”) have investigated the possibility of
entering into a transaction involving their respective interests in the assets
and operations of the St. Louis Post-Dispatch and certain related businesses
(the “Transaction”);

 

WHEREAS, the other Parties to this Agreement (collectively, the “Permitters”)
serve as advisors to either the Pulitzer Parties or Herald in connection with,
or otherwise have participated in the planning, negotiation, organization or
management of the proposed Transaction;

 

WHEREAS, the Parties hereto desire this Agreement to be an agreement described
in Section 301.6111-2T(c)(2) of the Treasury Regulations authorizing relevant
persons to make certain disclosures, and

 

WHEREAS, all of the Parties desire to confirm their understanding regarding the
right of each Party to disclose information regarding the proposed Transaction;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereby agree as follows:

 

1. Authorization of Disclosure. Subject to the applicable provisions of federal,
state and other securities laws which may restrict or limit the disclosure of
material non-public information, and subject to Section 6.1 of the Operating
Agreement of St. Louis Post-Dispatch LLC, each of the Parties hereby confirms
that it has granted to each Permittee permission to disclose the structure and
tax aspects of the Transaction to any and all persons, without limitation of any
kind.

 

2. Representations and Covenants.

 

(a) Each Party (other than the Permittees) hereby represents that, subject to
(1) the applicable provisions of federal, state and other securities laws which
may restrict or limit the disclosure of material non-public information, and (2)
professional canons and rules limiting the disclosure of client confidences and
client secrets without client consent, (i) such Party does not have any express
or implied understanding or agreement with or for the benefit of any other



--------------------------------------------------------------------------------

person which would render the Transaction “confidential” within the meaning of
Section 301.6111-2T(c) of the Treasury Regulations and (ii) prior to the date
hereof, such Party was not aware of any express or implied understanding or
agreement with or for the benefit of any other person which would render the
Transaction “confidential” within the meaning of Section 301.6111-2T(c) of the
Treasury Regulations.

 

(b) Each Party (other than the Permittees) covenants that, subject to (1) the
applicable provisions of federal, state and other securities laws which may
restrict or limit the disclosure of material non-public information, (2) any
other law, or order, judgment, or decree of any court or government agency that
may limit the disclosure of information, and (3) professional canons and rules
limiting the disclosure of client confidences and client secrets without client
consent such Party will not enter into any express or implied understanding or
agreement with or for the benefit of any other person which would render the
Transaction “confidential” within the meaning of Section 301.6111-2T(c) of the
Treasury Regulations.

 

3. Additional Parties. Each Party agrees that prior to the participation (within
the meaning of the Treasury Regulations under Section 6111 of the Internal
Revenue Code of 1986, as amended (the “Code”)) in the Transaction of any person
who is not a Party, directly or indirectly, such person shall be required to
execute a copy of this Agreement as a condition to such Person’s participation
in the Transaction.

 

4. Privilege. Each Permittee acknowledges that (1) certain information regarding
the Transaction is “secret” information but is not a “confidential” information
that is subject to the attorney-client privilege or the privilege for
confidential tax advice under Section 7525(a) of the Code, (2) if such Permittee
did not execute this Non-Confidentiality Agreement, such Permittee’s legal
advisors would be obligated by professional rules and canons not to disclose
such “secret” information, and (3) by executing this Non-Confidentiality
Agreement, such Permittee hereby waives its rights to limit the disclosure of
such “secret information” in respect of any information for which such waiver
would be required to permit this Agreement to be an agreement described in
Section 301.6111-2T(c)(2) of the Treasury Regulations. Notwithstanding anything
to the contrary, this Agreement does not, and is not intended to, waive any
Party’s rights under the attorney-client privilege or the privilege for
confidential tax advice under Section 7525(a) of the Code.

 

5. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York without giving effect to
any choice of law provision or rule.

 

6. Amendment. This Agreement may be amended only with the written consent of
each of the Parties.

 

7. Counterparts; parties. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement. The agreement shall be effective among
all parties who may from time to time execute the agreement, regardless of
whether (x) any other parties named herein execute this Agreement or (y) any
additional parties execute this Agreement.

 

8. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

PULITZER INC.

By:       /s/    RONALD H. RIDGWAY            

Name:

  Ronald H. Ridgway    

Title: 

  Senior Vice President - Finance

THE HERALD COMPANY, INC.

By:        /s/    S.I. NEWHOUSE, JR.            

Name:

  S.I. Newhouse, Jr.    

Title: 

  Vice President

DELOITTE &TOUCHE LLP

By:       /s/    DONALD B. POLING            

Name:

  Donald B. Poling    

Title: 

  Partner

FULBRIGHT & JAWORSKI L.L.P.

By:       /s/    RICHARD A. PALMER            

Name:

  Richard A. Palmer    

Title: 

  Partner

GOLDMAN, SACHS & CO.

By:       /s/    GOLDMAN, SACHS & CO.            

Name:

  Ivan Ross    

Title: 

  Managing Director

HUNTLIEGH SECURITIES CORPORATION

By:       /s/    JAMES M. SNOWDEN, JR.            

Name:

  James M. Snowden, Jr.    

Title: 

  Executive Vice President

KING & BALLOW

By:       /s/    RICHARD C. LOWE            

Name:

  Richard C. Lowe    

Title: 

  Partner



--------------------------------------------------------------------------------

PAUL SCHERER & COMPANY LLP

By:       /s/    PAUL L. NEWMAN            

Name:

  Paul L. Newman    

Title: 

  Partner

SABIN, BERMANT & GOULD

By:        /s/    CRAIG D. HOLLEMAN            

Name:

  Craig D. Holleman    

Title: 

  Partner

Dow Lohnes & Albertson

By:        /s/    J. MICHAEL HINES            

Name:

  J. Michael Hines    

Title: 

  Member

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON

By:        /s/    STUART Z. KATZ            

Name:

  Stuart Z. Katz    

Title: 

  Partner